Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This communication is in response to the application filed on 04/28/2022.
	Claims 1-20 are pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 here are rejected on the ground of nonstatutory obviousness-type double patenting because they are not patentably distinct over claims 1-20 of Pat. No. US 10,574,560 B2 (“‘560 Pat.”)
Claim #
Present Application
‘560 Pat.
Claim #
1
A method comprising: 

receiving, at a resolving device, a URL specifying, within metadata of the URL, at least two networks comprising a first network name corresponding to a first network and a second network name corresponding to a second network, credentials for accessing each of the at least two networks, and criteria for selecting between the first network and second network based on network bandwidth or signal strength; 

identifying available networks to the resolving device, the available networks comprising the first network and the second network; 

and directing the resolving device to access the content by connecting to the first network based on the network bandwidth or the signal strength specified in the criteria.
A method comprising: 

generating a URL at an originating device, the URL specifying, within metadata of the URL, a location for content, a secured network name corresponding to a secured network, an unsecured network name corresponding to an unsecured network, and a size of the content, the URL being usable by a resolving device to access the content using the secured network and one or more credentials specific to the secured network or using the unsecured network based on the size of the content; and 

transmitting the URL with the location for the content, the secured network name, the unsecured network name, and the size of the content to the resolving device for use in ensuring that the resolving device is able to access the content.
1

11

A method comprising: 

generating a URL at an originating device, the URL specifying, within metadata of the URL, at least two networks comprising a first network name corresponding to a first network and a second network name corresponding to a second network, credentials for accessing each of the at least two networks, and criteria for selecting between the first network and second network based on network bandwidth or signal strength, the URL being usable by a resolving device to select a network based on the criteria and access the content using one of the at least two networks; and 

transmitting the URL and metadata with the first network name, the second network name, the credentials, and the criteria for selecting between the first network and the second network based on the network bandwidth or the signal strength for use in ensuring that the resolving device is able to access the content.
A method comprising: 

generating a URL at an originating device, the URL specifying, within metadata of the URL, a location for content, a secured network name corresponding to a secured network, an unsecured network name corresponding to an unsecured network, and a size of the content, the URL being usable by a resolving device to access the content using the secured network and one or more credentials specific to the secured network or using the unsecured network based on the size of the content; and 



transmitting the URL with the location for the content, the secured network name, the unsecured network name, and the size of the content to the resolving device for use in ensuring that the resolving device is able to access the content.
11
19
A system, comprising: one or more servers configured to: 

generate a URL at an originating device, the URL specifying, within metadata of the URL, at least two networks comprising a first network name corresponding to a first network and a second network name corresponding to a second network, credentials for accessing each of the at least two networks, and criteria for selecting between the first network and second network based on at least one of quality of service, time of day, characteristics of content at or to be uploaded to the URL, or credentials for the resolving device to use in accessing the at least two networks, the URL being usable by a resolving device to select a network based on the criteria and access the content using one of the at least two networks, and 

transmit the URL and metadata with the first network name, the second network name, the credentials, and the criteria for selecting between the first network and the second network based on the network bandwidth or the signal strength for use in ensuring that the resolving device is able to access the content.
A computing-based device comprising: 

one or more processors; and 

a memory arranged to store computer executable instructions, which when executed cause the processor to: 

generate, at an originating device, a URL specifying, within metadata of the URL, a location for content, a secured network name corresponding to a secured network, an unsecured network name corresponding to an unsecured network, and a size of the content, the URL being usable by a resolving device to access the content using the secured network and one or more credentials specific to the secured network or using the unsecured network based on the size of the content, 

transmit the URL with the location for the content, the secured network name, the unsecured network name, and size of the content to the resolving device for use in ensuring that the resolving device is able to access the content.
11


	Claim 2 here is not patentably distinct over claim 1 of the ‘560 Pat. which teaches metadata including a secured network name which is a parameter for accessing the secured network. 
	Claims 3-4, 6 and 8-10 here are not patentably distinct over claims 3-4, 8, 18, 7 and 18 of the ‘560 Pat., respectively.
	Claims 5 and 7 here are not patentably distinct over claim 1 of the ‘560 Pat.
	Claims 12-18 and 20 here are not patentably distinct over claims 2-5, 8-9, 18 and 20 of the ‘560 Pat., respectively.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because although the claim recites a system comprising one or more servers, no hardware within the servers is recited. Claim 19 needs to be amended to specify that the one or more servers includes hardware, such as a processor and/or memory. Accordingly, claim 19 is rejected under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation “transmit the URL and metadata with the first network name, the second network name, the credentials, and the criteria for selecting between the first network and the second network based on the network bandwidth or the signal strength”, however, there is insufficient antecedent basis for the underlined portion. Accordingly claim 19 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim 20 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph because it depends on rejected base claim 19. 

Claim Objections
	Claim 17 is objected to because of clerical issues. Specifically, claim 17 recites “The resolving device of claim 16”, when it should instead recite The method of claim 16. Appropriate correction is required.
Claim 18 is objected to because of clerical issues. Specifically, claim 18 recites “The resolving device of claim 11”, when it should instead recite The method of claim 11. Appropriate correction is required.
Claim 20 is objected to because of clerical issues. Specifically, claim 20 depends on itself, when it should instead depend on claim 19. Appropriate correction is required. 
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11-17 and 19-20 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Konkle (US Pub. No. 2009/0186700 A1) in view of Wynn (US Pub. No. 2011/0040870 A1).

Regarding claim 1, Konkle teaches a method comprising: receiving, at a resolving device, a URL specifying, within metadata of the URL, a network comprising a network name corresponding to a network and credentials for accessing the network (Konkle ¶¶ [0097] & [0100], SSID and credentials for a WiFi network are specified within the metadata of the URL); identifying available networks to the resolving device, the available networks comprising a first network and a second network (Konkle ¶¶ [0097] & [0100], SSID and credentials for a WiFi network are specified within the metadata of the URL); and directing the resolving device to access the content by connecting to the first network based on the network bandwidth or the signal strength specified in the criteria (Konkle ¶¶ [0096] & [0097], welcome response shares URL so that player can access the content).
Although Konkle teaches specifying/encoding a network comprising a network name within a URL, Konkle does not explicitly teach specifying at least two network names together. Konkle furthermore does not explicitly teach specifying criteria for selecting between the first network and second network based on network bandwidth or signal strength and directing the resolving device to connect to a network based on the network bandwidth or signal strength.
However, Wynn teaches receiving a list of network names together (Wynn ¶ [0139], rules server transmits a sorted list of WiFi network identifiers that is sorted based on criteria; see also ¶ [0164], network identifiers comprise SSIDs) with criteria for selecting between the first network and second network based on network bandwidth or signal strength (Wynn ¶ [0126], performance metric comprises a bandwidth metric; see also ¶ [0137], “the rules applied by the rules server 1010 may be based on a comparison of the attributes of one wireless network to another. In one example, the attributes may indicate that one wireless network has a greater bandwidth and shorter latency than another”; see also ¶ [0139],  “selection may identify a single wireless network or comprise a sorted list of wireless networks which is sorted in order of preference”); directing the resolving device to access the content by connecting to the first network based on the network bandwidth or the signal strength specified in the criteria (Wynn ¶ [0139], “Once the rules server 1010 selects the wireless network based on the comparison of attributes from the network profiles, the rules server 1010 may provide the wireless network selection to the digital device 1002. A wireless network selection includes one or more identifiers (e.g., network identifiers) that identify at least one wireless network. The wireless network selection may identify a single wireless network or comprise a sorted list of wireless networks which is sorted in order of preference.”; see also ¶¶ [0137] & [0126]; see also [0141], “the digital device 1002 attempts to establish a connection based on the selected wireless network”).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle and Wynn to teach sending a list of networks. It is beneficial to send a list of networks because it enhances flexibility of selection of a network by allowing for the determination of the most appropriate network to use, Wynn ¶¶  [0138]-[0139].  

Regarding claim 2, Konkle and Wynn teach the method of claim 1. Konkle furthermore teaches wherein the metadata comprises at least one parameter for accessing the first network (Konkle ¶¶ [0097] & [0100], SSID and credentials for a WiFi network are specified within the metadata of the URL).

Regarding claim 3, Konkle and Wynn teach the method of claim 1. Konkle furthermore teaches wherein the URL wherein the first network comprises a WiFi access point (Konkle ¶ [0064], access point associated with networks; see also ¶¶ [0097] & [0100]).

Regarding claim 4, Konkle and Wynn teach the method of claim 3. Konkle furthermore teaches wherein the URL is transmitted by way of at least one of: e-mail, instant messaging, social networking, Bluetooth, near-field communication, infra-red, visual code, or a visual code that is readable by the resolving device (Konkle  ¶ [0119], invitations can be sent via email, text message, etc.; see also ¶ [0065], “The kiosk 603 can also be used to… send cell phone text messages or email invites for events out”).

Regarding claim 5, Konkle and Wynn teach the method of claim 4. Konkle furthermore teaches wherein the URL comprises an identifier of the first network name (Konkle ¶ [0100], SSID identifies secured network name).

Regarding claim 6, Konkle and Wynn teach the method of claim 4. Konkle furthermore teaches encoding information into a URL (Konkle ¶ [0100], URL contains IP address, port number, SSID and passphrase)
Konkle does not explicitly teach wherein the URL or the metadata further comprises selection criteria for use by the resolving device in selecting a link layer network name from the first network and the second network specified in the metadata.
Wynn teaches wherein the URL or the metadata further comprises selection criteria for use by the resolving device in selecting a link layer network name from the first network and the second network specified in the metadata. (Wynn ¶ [0139], rules server transmits a sorted list of WiFi network identifiers that is sorted based on preference).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle and Wynn to teach sending a list of networks. It is beneficial to send a list of networks because it enhances flexibility of selection of a network by allowing for the determination of the most appropriate network to use, Wynn ¶¶  [0138]-[0139].  
Regarding claim 7, Konkle and Wynn teach the method of claim 1. Konkle furthermore teaches wherein the first network name comprises an unsecured network name designating an unsecured network (Konkle ¶ [0099], gft-aud1 has no password).

Regarding claim 11, Konkle teaches a method comprising: generating a URL at an originating device, the URL specifying, within metadata of the URL, a network comprising a network name corresponding to a network and credentials for accessing the network (Konkle ¶¶ [0097] & [0100], SSID and credentials for a WiFi network are specified within the metadata of the URL which is generated by the game server), the URL being usable by a resolving device to select a network and access the content using one of the at least two networks (Konkle ¶¶ [0096] & [0097], welcome response shares URL so that player can access the content); and transmitting the URL and metadata with the network name and the credentials for selecting the first network for use in ensuring that the resolving device is able to access the content.
 (Konkle ¶¶ [0096] & [0097], welcome response shares URL so that player can access the content).
Although Konkle teaches specifying/encoding a network comprising a network name within a URL, Konkle does not explicitly teach specifying at least two network names together. Konkle furthermore does not explicitly teach specifying criteria for selecting between the first network and second network based on network bandwidth or signal strength and directing the resolving device to connect to a network based on the network bandwidth or signal strength.
However, Wynn teaches receiving a list of network names together (Wynn ¶ [0139], rules server transmits a sorted list of WiFi network identifiers that is sorted based on criteria; see also ¶ [0164], network identifiers comprise SSIDs) with criteria for selecting between the first network and second network based on network bandwidth or signal strength (Wynn ¶ [0126], performance metric comprises a bandwidth metric; see also ¶ [0137], “the rules applied by the rules server 1010 may be based on a comparison of the attributes of one wireless network to another. In one example, the attributes may indicate that one wireless network has a greater bandwidth and shorter latency than another”; see also ¶ [0139],  “selection may identify a single wireless network or comprise a sorted list of wireless networks which is sorted in order of preference”); directing the resolving device to access the content by selecting between the first network and the second network based on the network bandwidth or the signal strength specified in the criteria (Wynn ¶ [0139], “Once the rules server 1010 selects the wireless network based on the comparison of attributes from the network profiles, the rules server 1010 may provide the wireless network selection to the digital device 1002. A wireless network selection includes one or more identifiers (e.g., network identifiers) that identify at least one wireless network. The wireless network selection may identify a single wireless network or comprise a sorted list of wireless networks which is sorted in order of preference.”; see also ¶¶ [0137] & [0126]; see also [0141], “the digital device 1002 attempts to establish a connection based on the selected wireless network”).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle and Wynn to teach sending a list of networks. It is beneficial to send a list of networks because it enhances flexibility of selection of a network by allowing for the determination of the most appropriate network to use, Wynn ¶¶  [0138]-[0139].  

Regarding claim 12, Konkle and Wynn teach the method of claim 11. Konkle furthermore teaches sharing the URL with the resolving device (Konkle ¶¶ [0096] & [0097], welcome response shares URL so that player can access the content).

Konkle and Wynn teach all the limitations of claims 13-14 as asserted above with regard to claim 3-4, respectively. 

Regarding claim 15, Konkle and Wynn teach the method of claim 11. Konkle furthermore teaches wherein the URL comprises an identifier of a secured network name as being associated with a first network that is secure for accessing the content (Konkle ¶¶ [0097] & [0100], SSID and credentials for a secured WiFi network are specified within the metadata of the URL).

Regarding claim 16, Konkle and Wynn teach the method of claim 11. Konkle furthermore teaches a URL specifying either an unsecured or a secured network (Konkle ¶ [0099], an unsecured network name is specified within the URL; see also ¶ [0100], a secured network name is specified within  the URL).
Konkle does not explicitly teach wherein selection criteria for use by the resolving device in selecting one link layer network name from the secured network and the unsecured network.
However, Wynn teaches wherein selection criteria for use by the resolving device in selecting one link layer network name from the secured network and the unsecured network (Wynn ¶ [0139], rules server transmits a sorted list of WiFi network identifiers that is sorted based on criteria; see also ¶¶ [0184]-[0185], “in addition to one or more open Wi-Fi networks, there may also be one or more encrypted Wi-Fi networks in a given location.”).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle and Wynn to teach sending a list of networks. It is beneficial to send a list of networks because it enhances flexibility of selection of a network by allowing for the determination of the most appropriate network to use, Wynn ¶¶  [0138]-[0139].  

Regarding claim 17, Konkle and Wynn teach the method of claim 16. 
Konkle does not explicitly teach wherein the criteria additionally comprises a preferred link layer network name for selecting between the first network and the second network.
However, Wynn teaches wherein the criteria additionally comprises a preferred link layer network name for selecting between the first network and the second network (Wynn ¶ [0139], rules server transmits a sorted list of WiFi network identifiers that is sorted based on criteria; see also ¶¶ [0184]-[0185], network identifier is SSID, encrypted networks can be preferred choice, “The rules server 1010 may then determine, based on personalized settings or other rules, that an available encrypted Wi-Fi network is the preferred choice for a network connection.”).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle and Wynn to teach sending a list of networks. It is beneficial to send a list of networks because it enhances flexibility of selection of a network by allowing for the determination of the most appropriate network to use, Wynn ¶¶  [0138]-[0139].  

Regarding claim 19, Konkle teaches a system, comprising: one or more servers configured to: generate a URL at an originating device, the URL specifying, within metadata of the URL, a network comprising a network name corresponding to a network and credentials for accessing the network (Konkle ¶¶ [0097] & [0100], SSID and credentials for a WiFi network are specified within the metadata of the URL which is generated by the game server), the URL being usable by a resolving device to select a network (Konkle ¶¶ [0096] & [0097], welcome response shares URL so that player can access the content); and transmit the URL and metadata with the network name and the credentials for use in ensuring that the resolving device is able to access the content (Konkle ¶¶ [0096] & [0097], welcome response shares URL so that player can access the content).
Although Konkle teaches specifying/encoding a network comprising a network name within a URL, Konkle does not explicitly teach specifying at least two network names together. Konkle furthermore does not explicitly teach specifying criteria for selecting between the first network and second network based on at least one of quality of service, time of day, characteristics of content at or to be uploaded to the URL, or credentials for the resolving device to use in accessing the at least two networks.
However, Wynn teaches receiving a list of network names together (Wynn ¶ [0139], rules server transmits a sorted list of WiFi network identifiers that is sorted based on criteria; see also ¶ [0164], network identifiers comprise SSIDs) specifying criteria for selecting between the first network and second network based on at least one of quality of service, time of day, characteristics of content at or to be uploaded to the URL, or credentials for the resolving device to use in accessing the at least two networks (Wynn ¶ [0126], “a performance metric may comprise a latency metric, a bandwidth metric, or a quality of service (QOS) metric”; see also ¶ [0137], “the rules applied by the rules server 1010 may be based on a comparison of the attributes of one wireless network to another. In one example, the attributes may indicate that one wireless network has a greater bandwidth and shorter latency than another”; see also ¶ [0139],  “selection may identify a single wireless network or comprise a sorted list of wireless networks which is sorted in order of preference”); directing the resolving device to access the content by selecting between the first network and the second network based on the criteria (Wynn ¶ [0139], “Once the rules server 1010 selects the wireless network based on the comparison of attributes from the network profiles, the rules server 1010 may provide the wireless network selection to the digital device 1002. A wireless network selection includes one or more identifiers (e.g., network identifiers) that identify at least one wireless network. The wireless network selection may identify a single wireless network or comprise a sorted list of wireless networks which is sorted in order of preference.”; see also ¶¶ [0137] & [0126]; see also [0141], “the digital device 1002 attempts to establish a connection based on the selected wireless network”).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle and Wynn to teach sending a list of networks. It is beneficial to send a list of networks because it enhances flexibility of selection of a network by allowing for the determination of the most appropriate network to use, Wynn ¶¶  [0138]-[0139].  

Regarding claim 20, Konkle and Wynn teach the system of claim 20. Konkle furthermore teaches wherein the one or more servers comprising hardware logic selected from any one or more of: a field-programmable gate array, a program-specific integrated circuit, a program-specific standard product, a system-on-a-chip, or a complex programmable logic device (Konkle ¶ [0071], “Theater Game Server 6010 may have a cellular modem 6002 attached or integrated”).

Claim 8 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Konkle (US Pub. No. 2009/0186700 A1) in view of Wynn (US Pub. No. 2011/0040870 A1) in view of Taylor (Pub. No. US 2005/0071417 A1).

Regarding claim 8, Konkle and Wynn teach the method of claim 7.
Konkle and Wynn do not explicitly teach directing the resolving device to use the URL to access the content using the first network based on the location of the resolving device.
However, Taylor teaches directing the resolving device to use the URL to access the content using the first network based on the location of the resolving device (Taylor ¶ [0003], geographic location is used to determine whether a user can access a website (such as a gambling website) and therefore URL is resolved based on the location of the resolving device).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle, Wynn and Taylor to resolving URLs based on location of the resolving device because it allows for “regulatory compliance”, Taylor ¶ [0003].

Claim 9 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Konkle (US Pub. No. 2009/0186700 A1) in view of Wynn (US Pub. No. 2011/0040870 A1) and further in view of Fabre (Pub. No. US 2005/0246531 A1).

Regarding claim 9, Konkle and Wynn teach the method of claim 1.
Konkle and Wynn do not explicitly teach wherein the one or more credentials comprise a one-time key for the secured network.
However, Fabre teaches wherein the one or more credentials comprise a one-time key for the secured network (Fabre ¶ [0003], one time password protocol is a standard).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle, Wynn and Fabre to teach utilizing one-time password protocol because it is a known protocol standard and therefore is merely applying a known technique (one time password) to a known device (method, or product) ready for improvement to yield predictable results (enhancing security).

Claims 10 and 18 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Konkle (US Pub. No. 2009/0186700 A1) in view of Wynn (US Pub. No. 2011/0040870 A1) in view of Chebolu (Pub. No. US 2005/0060580 A1).

Regarding claim 10, Konkle and Wynn teach the method of claim 7. Konkle furthermore teaches encoding information into a URL (Konkle ¶¶ [0097] & [0100], SSID and credentials for a WiFi network are specified within the metadata of the URL).
Konkle and Wynn do not explicitly teach directing the resolving device to use the URL to access the content using the first network based on a time of day additionally specified in the URL.
However, Chebolu teaches directing the resolving device to use the URL to access the content using the first network based on a time of day additionally specified in the URL (Chebolu ¶ [0007], a user profile includes time restrictions for access to the internet).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle, Wynn and Chebolu to teach resolving URLs based on time of day because it allows for granular control of computer access to Internet content. See Chebolu ¶ [0007].

Konkle, Wynn and Chebolu teach all the limitations of claim 18 as asserted above with regard to claim 10. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Yang (Pub. No. US 2010/0161765 A1) teaches “A method comprises forming a pathname indicative of a location of content on a wireless network, the pathname including an identifier of the wireless network; and sending a request for the content, the request including the pathname. In one embodiment, the pathname further includes a delimiter configured to specify a location of the identifier of the wireless network in the pathname.” Yang Abstract. See also Yang Fig. 3 & ¶¶ [0027]-[0030], URI includes information in metadata indicating location of content and a wireless network identifier. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.P.T./Examiner, Art Unit 2456                                                                                                                                                                                                        12/03/2022

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454